DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 2/14/22.  Claims 1-12 are amended.  Claims 1-12 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2009/0220124 A1 to Siegel (hereinafter “Siegel”) in view of US Publication No. 2016/0008723 A1 to Thompson et al. (hereinafter “Thompson”) in view of US Publication No. 2017/03329946 A1 to Kikkeri (hereinafter “Kikkeri”).

acquiring planned performance information that includes a plurality of elements to be sequentially performed by an athlete in a sport event scored by judges, based on a performance history table stored in a storage unit (paragraphs [0071]-[0074] – dive sheet indicates type of dive submitted prior to performance); 
calculating an estimated score in a case in which each of the elements meets requirements defined in an element determination table stored in the storage unit based on the performance history table and a difficulty table stored in the storage unity including the elements included in the planned performance information (paragraphs [0071]-[0074] – estimated score is determined); 
generating screen information to display the estimated score of the planned performance information (paragraphs [0071]-[0074] – screen displays estimated data); 
acquiring, an element that is actually being performed a performance by the athlete an is recognized, based on data acquired by sensing the performance (paragraphs [0076]-[0078] – data is acquired relating to performance).
Siegel lacks specifically disclosing, however, Thompson discloses updating the estimated score when the acquired element is different from an element sequentially to be performed in the planned performance information based on the acquired element, the difficultly table and the performance history table, and generating screen information to display the updated estimated score (paragraphs [0052], [0053], [0140], [0141], [0222]-[0226], [0232] – estimated performance is updated based on real performance 
Siegel lacks specifically disclosing, however, Kikkeri discloses sensing the performance using a 3D laser sensor (paragraph [0098]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the 3D laser sensor as disclosed by Kikkeri in the system of Siegel in order to provide a sensitive motion sensing system, thereby increasing the accuracy of the system.

Concerning claims 2, 6, and 10, Siegel lacks specifically disclosing, however, Thompson discloses the process further comprising: estimating places of the athlete and other athletes based on the updated estimated score and scores of other athletes and displaying information of the estimated places (paragraphs [0052], [0053], [0140], [0141], [0222]-[0226], [0232] – estimated performance is updated based on real performance and based on points assigned to element performed and displayed on a screen).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the updating the point estimation as disclosed by Thompson in the system of Siegel in order to provide a more adaptive routine calculation system which can adjust the score of an athlete based on real time adjustments to the routine, thereby increasing the accuracy of the system.

Concerning claims 3, 7, and 11, Siegel discloses wherein acquiring the element includes acquiring the element by recognizing a start position of the athlete at a time of start of the element based on three-  dimensional coordinates of joints thereof acquired based on the data, and an element determination table stored in the storage unit (paragraphs [0071]-[0078]).


Concerning claims 4, 8, and 12, Siegel discloses the process further comprising: estimating performance time from when the athlete starts the performance until the athlete finishes the performance based on the planned performance information; and calculating remaining time of the performance based on the estimated performance time, wherein the generating includes information about the calculated remaining time of the performance in the screen information (paragraphs [0071]-[0078]- estimated performance time from start to finish based on planned information and calculating remaining time).

Concerning claims 5 and 9, see the rejection of claim 1.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot based on the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is referenced in the PTO 892.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715